UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6241


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE DEAN FLUKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. Samuel G. Wilson, District
Judge. (1:92-cr-00031-SGW-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Dean Fluker, Appellant Pro Se.       Steven Randall Ramseyer,
Assistant United States Attorney,         Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie Dean Fluker appeals the district court’s order

denying relief on his motion for sentence reduction pursuant to

18 U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.         United States v. Fluker,

No. 1:92-cr-00031-SGW-1 (W.D. Va. Jan. 30, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2